UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1179


NATHAN J. COLODNEY,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01026-JFM)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nathan J. Colodney, Appellant Pro Se. Jason Daniel Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan J. Colodney appeals the district court’s order

dismissing his employment discrimination complaint against the

Department of Health and Human Services.              We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.             Colodney v. Sebelius,

No. 1:09-cv-01026-JFM (D. Md. filed Dec. 9, 2010, entered Dec.

10, 2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                                      AFFIRMED




                                    2